DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
After the amendments filed 09/06/2022, claims 1, 5, 6, 9, 10, 13, 17 and 19 were amended and 3, 4, 9, 15 and 16 were cancelled. Therefore, claims 1, 5-8, 10-13 and 17-19 remain pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 10-13 and 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of mental processes and/or certain methods of organizing human activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, which is a statutory category of invention.

Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether it is directed to a judicial exception. 
Independent claim 1 recites the following, with the abstract ideas highlighted in bold, including an indication as to the abstract idea grouping(s) to which the indicated limitations belong to, according to the 2019 Revised Patent Subject Matter Guidelines:


1.	A system comprising: 
a processor circuit; and 
a memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
display, on a display device of a gaming device in response to receiving a wager from a user of the gaming device, a graphical interface for a wagering game comprising a plurality of game symbols arranged in an array comprising a plurality of lines of game symbols (method of organizing human activity); 
determine that a first horizontal line of the plurality of lines comprises a line insertion symbol (method of organizing human activity); 
based on the line insertion symbol, insert a second horizontal line of game symbols into the array between the first horizontal line and a third horizontal line adjacent the first horizontal line in the array to form a modified array, wherein the first horizontal line and the third horizontal line are separated by the second horizontal line in the modified array (method of organizing human activity); 
based on the modified array, determine a game result for the wagering game (method of organizing human activity); and 
provide a game award to the user based on the game result indicating a winning game result (method of organizing human activity).
13.	A gaming device comprising: 
a display device; an input device; 
a processor circuit; and 
a memory comprising machine-readable instructions that, when executed by the processor circuit, cause the processor circuit to: 
receive, at the input device, an indication of a wager by a user of the gaming device; 
display, on the display device in response to receiving the indication of the wager, a graphical interface for a wagering game comprising a plurality of game symbols arranged in an array comprising a plurality of vertical columns and a plurality of horizontal rows of game symbols (method of organizing human activity); 
determine that a first diagonal line of game symbols in the array comprises a line insertion symbol, wherein the first diagonal line of game symbols is not parallel to the plurality of vertical columns and is not parallel to the plurality of horizontal rows (method of organizing human activity); 
based on the line insertion symbol, insert a second diagonal line of game symbols parallel to the first diagonal line into the array between the first diagonal line and a third diagonal line adjacent and parallel to the first diagonal line in the array to form a modified array, wherein the first diagonal line is adjacent a first side of the third diagonal line in the modified array, and wherein the second diagonal line is adjacent a second side of the third diagonal line opposite the first side in the modified array (method of organizing human activity); 
based on the modified array, determine a game result for the wagering game; and provide, at the display device, an indication of a game award based on the game result indicating a winning game result (method of organizing human activity).

19.	A method comprising:
receiving, at a gaming device, a wager by a user of the gaming device (method of organizing human activity);
displaying, on a display device of the gaming device in response to receiving the wager, a graphical interface for a wagering game comprising a plurality of game symbols arranged in an array comprising a plurality of lines of game symbols (method of organizing human activity);
determining, by a processor circuit of the gaming device, that a first line of the plurality of lines comprises a line insertion symbol, the first line adjacent a second line in the array (method of organizing human activity);
based on the line insertion symbol, inserting a third line of game symbols into the array between the first line and the second line (method of organizing human activity);
determine a fourth line that intersects the first line, the fourth line containing the line insertion symbol (method of organizing human activity); and 
insert a fifth line of game symbols between the fourth line and a sixth line adjacent the fourth line in the array to form a modified array, wherein the first line is adjacent a first side of the third line in the modified array, wherein the second line is adjacent a second side of the third line opposite the first side in the modified array, and wherein the first line and the third line are separated by the second line in the modified array, wherein the fourth line and the sixth line are separated by the fifth line in the modified array, and wherein the second line and the fifth line intersect (method of organizing human activity); 
based on the modified array, determining, by the processor circuit, a game result for the wagering game (method of organizing human activity); and
 indicating, at the display device, a game award based on the game result indicating a winning game result (method of organizing human activity).

The limitations in claims 1, 13 and 19 recite an abstract idea included in the groupings of mental processes and/or method of organizing human activity, connected to technology only through application thereof using generic computing elements (e.g. a processor circuit, a memory, a display device, an input device, etc.). According to the 2019 Revised Patent Subject Matter Guidelines, mental processes includes concepts performed in the human mind (including an observation, evaluation, judgement, opinion) and organizing human activity includes at least managing personal behavior or relationships or interactions between people (e.g. social activities, teaching, and following rules or instructions). The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
Therefore, the claim limitations include functions/limitations that constitute a set of rules, such as including functions related to the playing of a game as highlighted in the independent claim above.  These sets of rules are interpreted as at least certain methods of organized human activity insomuch as the claim limitations are directed to performing or following the set of rules or instructions concerning a game while only generically connected to interaction with a computer utilizing non-special purpose generic computing elements as set forth in the claims.



Regarding dependent claims 5-8, 10-12 and 17-18:
Each claim is dependent either directly or indirectly from the independent claim identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claim further describes additional aspects of the abstract idea, i.e. additional aspects to the mental processes and/or certain methods of organizing human activity. For example, the dependent claims merely provide additional rules to be followed, without anything more significant to establish eligibility under 35 U.S.C. 101. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Claims 1-20 clearly do not improve the functioning of a computer, as they only incorporate generic computing elements, do not effect a particular treatment, and do not transform or reduce a particular article to a different state or thing. Similarly, there is no improvement to a technical field. In addition, the claims do not apply the judicial exception with, or by use of a particular machine. The claims do not apply or use the judicial exception in a meaningful way. The claimed invention does not suggest improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05 (a)).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
For the reasons as discussed above, the claim limitations are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a processor circuit, a memory, a display device, an input device, etc. used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility.  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional rules to further expand the abstract idea of the independent claims.
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-8, 11-12, 15-16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 8,795,059) in view of Pacey (US 2005/0159208).
In regards to claim 1, Aoki teaches: 
a processor circuit (6:1-32, controller 42); and 

a memory comprising machine-readable instructions that, when executed by the processor circuit (6:33-57, controller 42 executes instructions stored on memory 44), cause the processor circuit to: 
display, on a display device of a gaming device in response to receiving a wager from a user of the gaming device, a graphical interface for a wagering game comprising a plurality of game symbols arranged in an array comprising a plurality of lines of game symbols (1:45-60, 8:55-64, Fig. 4, a player places a wager to activate the gaming device and the primary display area displays a base array of symbols 200); 

determine that a first horizontal line of the plurality of lines comprises a line insertion symbol (12:23-47, Fig. 6B, reel expansion symbol 445); 

based on the line insertion symbol, insert a second horizontal line of game symbols into the array to form a modified array (12:47-58, Fig. 6C, reel expansion symbol 445 causes the adjacent column to expand including a second line of symbols expanded horizontally); 

based on the modified array, determine a game result for the wagering game (11:11-25, after the array of symbols is expanded, it is evaluated to determine if any winning combinations are present); and 

provide a game award to the user based on the game result indicating a winning game result (11:11-25, if any winning outcome is determined an award for any such outcomes is provided).

However, Aoki does not specifically disclose that:
the inserted horizontal second line of game symbols are inserted between the first horizontal line and a third horizontal line adjacent the first horizontal line in the array to form the modified array, wherein the first horizontal line and the third horizontal line are separated by the second horizontal line in the modified array.

Pacey discloses that:
an inserted second horizontal line of game symbols are inserted between the first horizontal line and a third horizontal line adjacent the first horizontal line in the array to form the modified array, wherein the first horizontal line and the third horizontal line are separated by the second horizontal line in the modified array (paragraph [0038], paragraph [0054], a row of symbols may be added between any of the rows of the established array).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the row of symbol addition as taught by Pacey into the gaming system as taught by Aoki in order to allow operators to employ the most entertaining and exciting machines available, because such machines attract frequent play and provide increased profitability for the operators (Aoki, 1:29-44).

In regards to claims 5, 17 and 19, Aoki teaches that which is discussed above. Aoki further teaches that: 
the instructions further cause the processor circuit to determine a fourth vertical line that intersects the first horizontal line, the fourth vertical line containing the line insertion symbol (12:23-47, Fig. 6B, reel expansion symbol 445)

insert a fifth vertical line of game symbols in the array, wherein the second horizontal line and the fifth vertical line intersect (14:53-58, the symbol array can be extended horizontally and vertically, i.e., an additional expansion which intersects column 420b horizontally).

However, Aoki does not specifically disclose that:
the fifth vertical line is inserted between the fourth vertical line and a sixth vertical line adjacent the fourth vertical line, wherein the fourth vertical line and sixth vertical line are separated by the fifth vertical line in the modified array.

Pacey discloses that:
the fifth line is inserted between the fourth line and a sixth line adjacent the fourth line, wherein the fourth line and sixth line are separated by the fifth line in the modified array (paragraph [0038], Fig. 4, Fig. 5, a reel may be added between any of the reels of the established array).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the reel addition as taught by Pacey into the gaming system as taught by Aoki in order to allow operators to employ the most entertaining and exciting machines available, because such machines attract frequent play and provide increased profitability for the operators (Aoki, 1:29-44).

In regards to claims 6 and 18, Aoki teaches that which is discussed above. Aoki further teaches that: 
the line insertion symbol comprises a graphical indication at a game symbol location (12:23-47, Fig. 6B, reel expansion symbol 445 is associated with symbol position 4102), 

wherein the graphical indication is indicative of an insertion location of the second horizontal line adjacent the game symbol location (12:23-47, Fig. 6B, the symbol 445 indicates that the second reel is to be expanded).

In regards to claim 7, Aoki teaches that which is discussed above. Aoki further teaches that: 
the instructions further cause the processor circuit to, before displaying the line insertion symbol, display an animation at the game symbol location comprising a plurality of graphical indications of a plurality of insertion locations adjacent the game symbol location (8:65 – 9:13, prior to the outcome being displayed the reels are illustrated as spinning).

In regards to claim 8, Aoki teaches that which is discussed above. Aoki further teaches that: 
the line insertion symbol further comprises a standard game symbol portion at the game symbol location corresponding to a standard game symbol for the wagering game (12:23-47, Fig. 6B, reel expansion symbol 445 is associated with symbol position 4102 of the base game array).

In regards to claim 11, Aoki teaches that which is discussed above. Aoki further teaches that: 
the winning game result is based on a total number of matching game symbols in the array meeting a predetermined threshold number (7:53 - 8:3, payouts determined by one or more pay tables, the examiner interprets such pay tables to include the old and well know method of utilizing matching symbols as criteria for winning outcomes).

In regards to claim 12, Aoki teaches that which is discussed above. Aoki further teaches that: 
the winning game result is based on a total number of matching game symbols along a predetermined pay-line meeting a predetermined threshold number (7:53 - 8:3, payouts determined by one or more pay tables, the examiner interprets such pay tables to include the old and well know method of utilizing matching symbols along pay-lines as criteria for winning outcomes).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki et al (US 8,795,059) in view of Pacey (US 2005/0159208) as applied to the claims above, and further in view of  Johnson et al (US 2013/0065663).
In regards to claim 10, Aoki teaches that which is discussed above. However, Aoki does not specifically teach: 
determining an initial game result based on the array before inserting the second horizontal line of game symbols into the array, or 

providing an initial game award to the user based on the initial game result indicating a winning initial game result.

Johnson teaches:
determining an initial game result based on the array before inserting the second line of game symbols into the array (paragraph [0038], outcomes for the base matrix are evaluated and then outcomes for the expanded matrix are awarded separately), and 

providing an initial game award to the user based on the initial game result indicating a winning initial game result (paragraph [0038], awards for the base matrix are evaluated and then awards for the expanded matrix are awarded separately).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the evaluation method as taught by Johnson into the gaming system as taught by Aoki and Pacey in order to allow operators to employ the most entertaining and exciting machines available, because such machines attract frequent play and provide increased profitability for the operators (Aoki, 1:29-44).

Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive.
Applicant argues that Pacey does not teach “inserting a row of symbols anywhere into the array”. The examiner must respectfully disagree. Pacey teaches that a reel may be added to any position between two existing reels within the base array (paragraph [0038], a reel may be added between any of the reels that established the base array 36). Further, Pacey teaches that the disclosed operation of inserting a reel may rather be applied to insertion of a row of symbols (paragraph [0054], in lieu of adding a reel, a row of symbols can be added to the base array 36). As such, Pacey discloses that a row of symbols may be inserted between any of the base array rows to form a modified array.
Lastly, a rejection under 35 U.S.C. 101 is newly presented in this Non-Final Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/Jason Pinheiro/            Examiner, Art Unit 3715